Citation Nr: 1453417	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for headaches and awarded a noncompensable evaluation, effective April 3, 2000.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The last VA examination was performed in June 2004, at which time the Veteran indicated that he had 2-3 headaches per week.  It appears that his headaches have worsened since that time.  An August 2005 VA treatment record shows that the Veteran reported daily headaches.  He reiterated this contention in November 2010.  See VA Form 21-4138; November 2010 private treatment record.  Thus, a VA examination and opinion are necessary in order to more accurately reflect the current severity of the Veteran's headaches.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request any additional identifying information he may be able to provide, to include name, date(s) of treatment, and location of any medical facility where he received treatment for his headaches since June 2004.  The AOJ should then acquire any such records and associate these records with the Veteran's claims file.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts.

2. Then, schedule the Veteran for a VA neurological examination to ascertain the current severity of his service-connected headaches.  The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should provide a detailed account of all manifestations of the service-connected headaches.  The examiner should then render an opinion regarding the frequency of the Veteran's migraines, and how often these headaches could be described as prostrating.  

Additionally, the examiner is to provide an opinion as to whether the Veteran's service-connected headaches, without regard to age or the impact of any nonservice-connected disabilities, and taking into account his educational and occupational background, render him unable to secure or follow a substantially gainful occupation.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.   The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



